PER CURIAM.
This cause having been duly considered on the record in the case, the oral arguments and briefs of attorneys for the contending parties, the findings of fact which are supported by the evidence, and the opinion of the Tax Court, 9 T.C. 435, wherein the opinion of this court in Frazer v. Commissioner of Internal Revenue, 157 F.2d 282, is followed and the opinion of this court in Commissioner of Internal Revenue v. Alldis’ Estate, 140 F.2d 885, is clearly -distinguished; and it appearing that the decision of the Tax Court is correct, the same is accordingly affirmed.